COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00032-CV

JIM SHAW, DEFENDANT-SURETY                                           APPELLANT

                                        V.

THE STATE OF TEXAS                                                     APPELLEE

                                    ------------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      On July 9, 2010, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a response reasonably explaining the failure to timely file a brief. See

Tex. R. App. P. 42.3(b). We have not received any response.




      1
       See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), (c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                             PER CURIAM


PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 5, 2010




                                     2